DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 05/03/2021.

	Claims 1, 3-5, 7-16, 18-20 are pending.

Claims 16, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2020.

 Claims 1, 3-5, 7-15 are subject of this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the 

Claims 1, 3-5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 2013/0289019), as evidenced by applicants’ disclosure, and combined with the article by Pandya (Pharmacology of a novel class of allosteric modulators for the Alpha4 Beta2 sub-type on neuronal acetylcholine receptors), both references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is desformylflustrabromine.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chau teaches method for treating obsessive compulsive disorder and anxiety by administering cholinergic receptor activator to elevate acetylcholine level (abstract; ¶¶ 0002, 0064, 0070-0074, 0180, 0334, 0362). Chau teaches administering therapeutically ambenonium, and demecarium (¶¶ 0006, 0007, 0019, 0020, 0023, 0187, 0216, 0217, 0220; claims 4 and 16) that are all disclosed by applicants in paragraph [0010] of the published application as positive allosteric α4β2 nicotinic acetylcholine receptor modulator. The above compounds are included in a pharmaceutical composition (¶¶ 0028-0035, 0150). The composition may comprise only α4β2 nicotinic acetylcholine receptor modulator, or additionally comprises another active agent (¶¶ 0002, 0006, 0023, 0244; claims 13-14). Examples of additional active agent D-cycloserine, lithium (¶ 0278). The composition can be administered to human and other mammals (¶¶ 0058, 0062, 0202). The dose of positive allosteric α4β2 nicotinic acetylcholine receptor inhibitors is in the range of 5-200 mg/day, based on the drug being used (¶ 0186). The composition administered topically, orally, intravenously, intranasally, etc. (¶ 0198). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Chau teaches positive allosteric α4β2 nicotinic acetylcholine receptor modulator, Chau however, does not explicitly teach desformylflustrabromine (hereinafter dFBr) claimed by claim 1. 
Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors. While dFBr is a positive allosteric modulators of α4β2 receptor it lacks such an action on α7 receptors (page 66, paragraph 2.1; page 131, paragraph 5.2). dFBr is a high affinity α4β2 receptors that account for about 90% of high 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by Chau, and replace the modulator with dFBr taught by Pandya. One would have been motivated to do so because Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, and has a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, and is considered for potential therapeutic values for obsessive compulsive 
Regarding claim 3, Chau teaches the modulator can be the only therapeutically effective compound administered to the subject.
Regarding claim 4, Chau teaches the modulator can be the only therapeutically effective compound administered to the subject in need thereof to treat obsessive-compulsive disorder. 
Regarding claim 5, Chau does not teach the subject had previously received any pharmacological treatment for obsessive-compulsive disorder.
Regarding claims 7 and 8, treating compulsive disorder taught by the references will inherently treat the associated symptoms. Chau further teaches treating anxiety that is claimed as symptom of compulsive disorder. 
Regarding claims 9 and 10, Chau teaches administering an additional active agent, e.g. D-cycloserine and lithium.
Regarding claim 11, Chau teaches the modulator is administered to the subject orally, topically intravenously or by intranasally.
Regarding claim 12, Chau teaches the modulator is administered in a pharmaceutical compositions. 
Regarding the dose claimed by claim of 13 of 0.001-1,000 mg/day, in the light of the doses of acetylcholinesterase inhibitors taught by Chau and based on the severity and symptoms of OCD to be treated, and based on individual patient sex, age, weight, allergies, etc., one having ordinary skill in the art would have determined the required dose for each individual patient.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 3-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ieni et al. (US 2006/0018839), as evidenced by applicants’ disclosure, and combined with the article by Pandya (Pharmacology of a novel class of allosteric modulators for the Alpha4 Beta2 sub-type on neuronal acetylcholine receptors), both references are of record.

 Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is desformylflustrabromine.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ieni teaches methods for treating obsessive-compulsive disorder by administering to a patient in need thereof therapeutically effective amount of cholinesterase inhibitor. The cholinesterase inhibitor is tacrine, physostigmine, 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Ieni teaches positive allosteric α4β2 nicotinic acetylcholine modulators, however, the reference does not explicitly dFBr claimed by claim 1.
The missing element is taught by Pandya as discussed above. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art 
Regarding claim 3, Ieni teaches the modulator can be the only therapeutically effective compound administered to the subject in need thereof.
Regarding claim 4, Ieni teaches the modulator is the only therapeutically effective compound administered to the subject in need thereof to treat obsessive-compulsive disorder. 
Regarding claim 5, Ieni does not disclose the subject had previously received any pharmacological treatment for obsessive-compulsive disorder.
Regarding claims 7 and 8, treating compulsive disorder taught by the reference will inherently treat the associated symptoms. Ieni further teaches treating anxiety and repetitive behavior that are claimed as symptoms of compulsive disorder. 
Regarding claim 9 and 10, Ieni teaches further administering additional psychiatric medicine along with positive allosteric α4β2 nicotinic acetylcholine receptor modulator including lithium, olanzapine, haloperidol, lorazepam, gabapentin, fluoxetine, and paroxetine.

Regarding claim 12, Ieni teaches pharmaceutical compositions to administer the modulator. 
Regarding the dose claimed by claim of 13 of 0.001-1,000 mg/day, in the light of the doses of positive allosteric α4β2 nicotinic acetylcholine receptor modulator taught by Ieni of daily therapeutically effective dose of modulator ranges 0.01 mg/day to 300 mg/day and based on the severity and symptoms of OCD to be treated, and based on individual patient sex, age, weight, allergies, etc., one having ordinary skill in the art would have determined the required dose for each individual patient.
Regarding claims 14 and 15, Dahl teaches administration to mammals, including animals and human. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 3-5, 7-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhal et al. (US 2011/0212999) combined with the article by Pandya (Pharmacology of a novel class of allosteric modulators for the Alpha4 Beta2 sub-type on neuronal acetylcholine receptors), all references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is desformylflustrabromine.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dahl discloses treating a cognitive disorders including treating obsessive compulsive-related disorder (¶¶ 0098, 0106, claim 10). Treating is by administering to a subject, human or animal, an effective amount of triazole or derivatives thereof as the only therapeutic treatment (¶¶ 0015, 0125). Triazole is a positive allosteric modulator of nicotinic acetylcholine receptors (¶¶ 0094, 0095; example 3). The modulator is administered to the subject orally, topically, intravenously or by inhalation (¶¶ 0119, 0120). The modulator is administered in a pharmaceutical composition (¶¶ 0116-0120). Dahl discloses preferred daily therapeutically effective intravenous dose ranges from about 0.1 µg/kg/day to about 10 mg/kg/day. For an average person weighing 60 kg the dose will be 6 µg per day, i.e. 0.006 gm/day, to 600 mg/day (¶¶ 0122, 0123). Dahl further discloses treating cognitive disorders, and substances abuse (¶¶ 0103-0106, 0113).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Dahl teaches positive allosteric α4β2 nicotinic acetylcholine modulators, however, the reference does not explicitly teach dFBr claimed by claim 1.


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught Dhal and replace the modulator with dFBr taught by Pandya. One would have been motivated to do so because Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, and has a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, and is considered for potential therapeutic values for obsessive compulsive disorders and anxiety. One would reasonably expect successfully treating obsessive compulsive disorders using the unique dFBr.
Regarding claim 3, Dahl teaches the modulator is the only therapeutically effective drug administered to the subject, living animal body or human, in need thereof. Dahl does not teach administering any other medicine co-administered with triazole.
Regarding claim 4, Dahl teaches the modulator is the only therapeutically effective compound administered to the subject to treat obsessive-compulsive disorder. 
Regarding claim 5, Dahl does not teach the subject had previously received any pharmacological treatment for obsessive-compulsive disorder.
Regarding claim 6, Dahl teaches the compound is administered daily, which reads on administered chronically.

Regarding claim 11, Dahl teaches the modulator is administered to the subject orally, topically or by inhalation.
Regarding claim 12, Dahl teaches the modulator is administered in a pharmaceutical compositions.
Regarding the dose claimed by claim of 13 of 0.001-1,000 mg/day, in the light of the doses of positive allosteric modulator of α4β2 nicotinic acetylcholine receptors taught by Dahl of 0.006 mg/day to 600 mg/day, and based on the severity and symptoms of OCD to be treated, and based on individual patient sex, age, weight, allergies, etc., one having ordinary skill in the art would have determined the required dose for each individual patient.
Regarding claims 14 and 15, Dahl teaches administration to living animal body, including a mammal and human.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claims 1, 3-5, 7-8, 11-15 above, and further in view of Ieni or Chau.

Applicant Claims 
Claims 9 and 10 are directed to an additional active agent is administered to the patient to treat obsessive compulsive disorder.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teaching of Dhal combined with Pandya are discussed above. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Dhal does not teach administering an additional active agent to treat compulsive disorders as claimed by claims 9 and 10. This missing element from Dhal is taught by Ieni and Chau. Ieni and Chau teach additional medicine can be administered to the patient with positive allosteric modulator of α4β2 nicotinic acetylcholine receptors e.g. psychiatric medicine that relive psychiatric disorder such as compulsive disorders taught by Ieni and lithium and D-cycloserine taught by Chau.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
Response to Rejection under 35 U.S.C. § 103: Chau and Pandya
Applicants Argue That the Combination of Chau and Pandya Fails the Third Criterion of KSR Test: All of the Claim Limitations

Applicants argue that the prior art fails to teach each and every element of the claims. Chau teaches administering a cholinergic Ml receptor antagonist alone or in combination with a cholinomimetic. Applicant points out that the Ml receptor is a muscarinic receptor (transmembrane G-protein coupled receptor), as opposed to a nicotinic receptor (e.g. a4β2 nicotinic acetylcholine receptor - 

In response to this argument, it is argued that Chau clearly teaches positive allosteric α4β2 nicotinic acetylcholine receptor modulator including ladostigil, ungeremine, ambenonium, and demecarium that that are disclosed by applicants in paragraph [0010] of the published application as positive allosteric α4β2 nicotinic acetylcholine receptor modulator. The reference teaches suitability of using these positive allosteric α4β2 nicotinic acetylcholine receptor modulator to treat symptoms of OCD. However the reference does not explicitly teach the specifically claimed dFBr that is taught by Pandya as a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, and has a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, and is considered for potential therapeutic values for obsessive compulsive disorders (OCD) and anxiety. Therefore, all the claims limitations (third criterion of KSR test) is taught by combination of the cited references. One cannot attack the reference individually wherein obviousness in based on combination of the references. 

Applicants argue that Chau teaches that the cholinergic Ml receptor antagonist may be administered in combination with a cholinomimetic. Each of the compounds cited by the Examiner on page 7 of the Action fall into the category of cholinomimetic compounds (i.e. ladostigil, ungeremine, ambenonium, and demecarium) according to the teachings of Chau, and are therefore optional (see [0002], [0007], [0019], [0020] and [0023] in Chau).

In response to this argument, it is argued that Chau teaches administering two compounds comprising: 1) a cholinergic Ml receptor antagonist that includes lithium and D-cycloserine that are currently claimed by claim 10, and 2) at least one cholinomimetic compound that is an acetylcholinesterase inhibitor that is a positive allosteric α4β2 nicotinic acetylcholine receptor modulator, as evidenced by applicant disclosure at paragraph [0010] of the published application. The reference teaches treatment of anxiety that is claimed by present claim 8 as symptom of compulsive like behavior or OCD. Therefore, Chau disclosed administration of combination of acetylcholinesterase inhibitor, and one cholinergic Ml receptor antagonist claimed by claim 10 to treat symptom of compulsive like behavior or OCD. Cholinomimetic are not taught by Chau as optional compound, as applicants assert, rather Chau requires and claims both cholinergic Ml receptor antagonist and cholinomimetic compound that is an acetylcholinesterase inhibitor that is also positive allosteric α4β2 nicotinic acetylcholine receptor modulator.  Note that the same compound can be classified under different categories of pharmaceuticals, however, it is still the same compound that is not separable from its function and properties.
 
Applicants argue that it appears that the Office is of the opinion that substitution of a cholinomimetic taught by Chau for desformylflustrabromine (dFBr) would have been obvious to one skilled in the art. However, even if one skilled in the art would have been motivated to substitute the cholinomimetic taught by Chau for dFBr, the substitution would not yield the instant claims, as no cholinergic Ml receptor antagonists are presently claimed in independent claim 1.

The examiner respectfully disagrees with this argument, because substitution of a cholinomimetic taught by Chau for dFBr would have been obvious to one skilled in the art based on their suitability in treating OCD. It is not more than simple substitution of one of cholinomimetic taught by Chau with dFBr taught by Pandya that both are effective in treating OCD for the benefit taught by Pandya discussed above. The substitution would result into treating OCD using dFBr as claimed by claim 1 and one Ml receptor antagonists claimed by claim 10. It is prima facie obvious to substitute one 
Court further stated that:
When a work is available in one field of endeavor, design incentives and other 

Response to Rejection under 35 U.S.C. § 103: Ieni and Pandya
Applicants Argue That the Combination of Ieni and Pandya Fails First Criterion of KSR Test: Suggestion or Motivation to Modify the Reference

Applicants argue that Ieni teaches a method for treating obsessive-compulsive disorder (OCD), among numerous other disparate diseases and conditions, by administering to a patient in need thereof at least one cholinesterase inhibitor. Pandya teaches dFBr as a positive allosteric modulator (PAM) of the α4β2 nicotinic acetylcholine receptor (nAChR). The rationale relied upon to support the conclusion of prima facie obviousness is an alleged simple substitution of one known element for another to obtain predictable results. To reject a claim on the basis of this rationale, the Office must articulate, inter alia, a finding that the substituted components and their functions were known in the art, and that one skilled in the art could have substituted one known element for another, and the results of the substitution would have been predictable (MPEP § 2143(I)(B)). The Office uses the terms “cholinesterase inhibitor” and “positive allosteric modulator of α4β2 nicotinic acetylcholine receptors” interchangeably to describe the compounds taught by Ieni. This assertion lacks a factual basis, as there is no teaching in the cited references that all cholinesterase inhibitors are positive allosteric α4β2 nicotinic acetylcholine receptor modulators. Applicant submits that one skilled in the art would not consider cholinesterase inhibitors and positive allosteric α4β2 nicotinic acetylcholine receptor modulators functionally equivalent. Not all cholinesterase inhibitors are α4β2 nAChR PAMs. It follows that a skilled artisan would not have reasonably expected the substitution of the cholinesterase inhibitor of Ieni for dFBr would yield an effective treatment for OCD.

In response to this argument, it is noted that the Ieni teaches cholinesterase inhibitor including tacrine, physostigmine, pyridostigmine, neostigmine, rivastigmine, galantamine, huperzine, edrophonium, and donepezil that all disclosed by applicants as positive allosteric modulator of α4β2 nicotinic acetylcholine receptors in paragraph [0010] of the published application. Ieni used cholinesterase inhibitor for treating OCD. Pandya used dFBr for treating OCD. Therefore, the compounds taught by Ieni are functionally equivalent to positive allosteric α4β2 nicotinic acetylcholine receptor modulators taught by Pandya that all used for the same purpose, i.e. treating OCD, and it is obvious to substitute on element with another functionally equivalent element. Applicant’s disclosure is an evidence that the compounds taught by Ieni are positive allosteric modulator of α4β2 nicotinic acetylcholine receptors. It is proper to rely on applicants own admission and disclosure for anticipation and obviousness. A statement by an applicant >in the specification or made< during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). However, even if labeled as “prior art,” the work of the same inventive entity may not be considered prior art against the claims unless it falls under one of the statutory categories. Id.; see also Reading  & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984) (“[W]here the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work. It is common sense that an inventor, regardless of an admission, has knowledge of his own work.”).
Since the compounds taught by Ieni are positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, as applicants admit, and these compounds are used to 

Response to Rejection under 35 U.S.C. § 103: Dahl and Pandya
Applicants Argue That the Combination of Dahl and Pandya Fails the Second Criterion of the KSR Test: Reasonable Expectation of Success

Applicants argue that one of ordinary skill in the art would not have reasonably expected that the teachings of Dahl and Pandya, together or individually, would allow the presently claimed method. Dahl provides evidence that at least two of the compounds disclosed therein are α4p2 nAChR positive allosteric modulators (PAMs). However, there is no credible evidence in any of the cited prior art that administration of α4p2 positive allosteric modulators effectively treats and/or ameliorates compulsive-like behavior or OCD, as is presently claimed. Conversely, efficacy with regard to the treatment and/or amelioration of compulsive-like behavior or OCD has been demonstrated for dFBr in the present application (see Specification Examples 1-4, page 32 line 22 to page 34 line 24; and Example 5, page 34 line 26 to page 35 line 5).

In response to this argument, it is argued that Dehl clearly teaches treating OCD using triazole that is known as positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by the reference, and Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, and has a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, and is considered for potential therapeutic values for OCD and anxiety. One having ordinary skill in the art would have been motivated by the teaching of Pandya to use dFBr as a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, with reasonable expectation to successfully treating obsessive compulsive disorders that are treated by positive allosteric modulator of α4β2 nicotinic acetylcholine receptors using the unique dFBr. 
 
Applicants argue that the Office asserts that conclusive proof of efficacy is not required to show a reasonable expectation of success. However, while it is true that absolute proof of success is not needed, at least some level of predictability is required (MPEP § 2143.02(1)).

In response to this argument, it is argued that, as applicants admit, absolute predictability is not required, only reasonable expectation of success. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements 

Applicants argue that Dahl teaches that the treatment of OCD is dictated by the selectivity of each compound to each of numerous receptor subtypes. Thus, in the present matter, predictability relates to the readiness with which one may anticipate how structural changes (e.g. triazole to substituted tryptamine) effect the selectivity of a compound for various nAChR subtypes (e.g. α4β2 and α7). Pandya indicates that the unique structures of each class of α4β2 PAMs have unique binding sites which result in potentiation. Dahl demonstrates that at least two of the compounds are positive allosteric modulators of the α4β2 nAChR (see Dahl Example 3 [0167]). However, Dahl is silent as to the selectivity of the triazole compounds for each of the numerous other nAChRs, including the homomeric α7 nAChR subtype, which comprises a major population of nAChRs in the brain. Therefore, the prior art of record fails to demonstrate that dFBr and the triazoles of Dahl share the same nAChR selectivity profile. Furthermore, each class of α4β2 nAChR PAMs differ significantly with respect to chemical structure, and there is no indication in the prior art that certain structural changes correlate with selectivity for particular nACh receptor subtypes. Thus, one skilled in the art would not have been readily able to predict how the structural changes (e.g. triazoles of Dahl to substituted tryptamine (dFBr)) effect the selectivity for various nACh receptor subtypes, which in turn provides the physiological response of treating OCD.

In response to this argument, it is argued that Dahl teaches treating OCD using triazole which is a positive allosteric α4β2 nicotinic acetylcholine receptor modulator as taught by paragraph [0094] of the reference. Pandya developed genetically engineered mouse model for anxiety and obsessive compulsive disorders and suggests dFBr can be administered to such animals and could indicate potential therapeutic values for such neurological disorders (page 137; second paragraph). Therefore, it is obvious to combine Dahl that desired to treat symptoms of OCD using different species of positive allosteric α4β2 nicotinic acetylcholine receptor modulator with Pandya that also desired to treat OCD using dFBr that is another species of positive allosteric α4β2 nicotinic acetylcholine receptor modulator. Simple substitution is applicable here based on suitability of both compounds for treating OCD, regardless of their mechanism of action. Further, the disclosure of available prior art in the field of treating OCD suggest treating OCD and its symptoms using α4β2 positive 

Response to Rejection under 35 U.S.C. § 103: Dahl, Pandya, and Ieni or Chau
Applicants Argue That the Combination of Dahl, Pandya, and Ieni or Chau Fails the First Criterion of KSR Test: Suggestion or Motivation to Modify the Reference


Applicants repeat the arguments regarding Pandya in view of each of Dehl, Ieni and Chau above. Therefore, the position taken by the examiner is maintained as set forth in this office action. 

Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./